ITEMID: 001-66927
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF POLESHCHUK v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 34 with regard to transmission of letters;Inadmissible under Art. 34 with regard to alleged pressure on applicant;Inadmissible under Art. 6-1
JUDGES: Christos Rozakis
TEXT: 7. The applicant was born in 1963 and lives in Yaroslavl.
8. The facts of the case, as submitted by the parties, may be summarised as follows.
9. On 26 October 1998 the applicant was convicted by the Yaroslavl Regional Court and sentenced to 13 years’ imprisonment for participation in an organised armed gang. On 22 February 1999 the conviction was upheld on appeal by the Supreme Court of the Russian Federation. The applicant serves his sentence in a correctional colony (the prison).
10. On 25 May 1999 and 14 December 1999 the applicant submitted letters addressed to the European Court of Human Rights, in which he complained under Article 6 of the Convention that he had not had a fair trial in the above domestic proceedings, to the prison’s Special Department, the office exercising censorship and general supervision over all inmates’ correspondence. On 8 June 1999 and 30 December 1999 the prison administration refused to dispatch the letters. The competent officials, the head of the Special Department major K. and the deputy warden of the prison major O., pointed out that the application to the Court would not be accepted for dispatch unless and until the applicant applied to the Chairman of the Supreme Court and to the Prosecutor General with requests for a supervisory review of his conviction, or filed an application with the Constitutional Court of the Russian Federation. The applicant complied, as he had no other means to have his mail sent outside prison. However, his applications were unsuccessful.
11. On 1 February 2000 the applicant sent an application to the Court, in which he complained of an unfair trial. He also explained that he had exceeded the six months time-limit set out in Article 35 § 1 of the Convention, as he had been prevented by the prison administration from dispatching his application earlier.
12. After the questions were put by the Rapporteur to the respondent Government under Rule 49 § 2 (a) of the Rules of Court, on 23 October 2001 the Chief Penitentiary Directorate of the Ministry of Justice of the Russian Federation (Главное управление исполнения наказаний Министерства юстиции Российской Федерации) issued a circular letter to its subordinate departments and bodies prohibiting hindering the dispatch of applications addressed to the Court.
13. On 22 February 2002 the Chief Penitentiary Directorate of the Ministry of Justice of the Russian Federation designated officials authorised to monitor the unhindered dispatch of applications to the Court from penitentiary institutions.
14. On 29 March 2002 the Deputy Prosecutor General issued a circular letter calling upon the regional prosecutors to take measures to secure unhindered exercise of the right of individual petition by detainees. It mentioned in particular that any pressure, including intimidation, discouragement or dissuasion, was unacceptable.
15. On 14 June 2002 a commission of the Yaroslavl Regional Prosecutor’s office visited the prison to conduct an inquiry into the refusal of the prison administration to post the applicant’s letters to the Court. The result of this inquiry, if any, remains unknown to the Court.
16. On 13 February 2003 the prison director classified the applicant as a persistent contravener of prison discipline, and on 26 February 2003 transferred him to a stricter security level.
17. On 4 March 2003 the applicant was transferred to another penitentiary institution, following his request based on allegations of a conflict with the prison administration.
18. At present the applicant continues to serve his sentence.
VIOLATED_ARTICLES: 34
